
	

115 S2880 IS: Disaster Housing Assistance Act
U.S. Senate
2018-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2880
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2018
			Mr. Nelson (for himself, Mr. Blumenthal, Ms. Warren, Mr. Markey, Mrs. Gillibrand, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To establish a pilot program for long-term rental assistance for families affected by major
			 disasters in 2017.
	
	
		1.Short title
 This Act may be cited as the Disaster Housing Assistance Act.
 2.DefinitionsIn this Act— (1)the term Administrator means Administrator of the Federal Emergency Management Agency;
 (2)the term covered disaster means a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) during 2017, including with respect to Hurricane Maria;
 (3)the term eligible families means families that the Administrator determines are eligible for housing assistance under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174);
 (4)the terms families has the meaning given the term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)); and
 (5)the term Secretary means the Secretary of Housing and Urban Development. 3.Establishment of disaster housing assistance program for major disasters in 2017 (a)In generalNotwithstanding section 408(a)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(a)(1)), not later than 10 days after the date of enactment of this Act, the Administrator shall enter into an agreement or agreements with the Secretary to establish a temporary program that provides long-term rental housing assistance under such section 408 to eligible families affected by a covered disaster.
 (b)ResponsibilitiesThe design and administration of the program established under subsection (a) shall be determined by the Secretary, in consultation with the Administrator, to ensure optimal program effectiveness.
 (c)GAO report to CongressNot later than January 20, 2020, the Comptroller General of the United States shall submit to Congress a report that examines the results of the program established under subsection (a), including the cost-effectiveness of the program and the ability of families participating in the program to stabilize their living situation.
